Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Application filed on 03/31/2020. 
Claims 1-20 are currently pending and have been examined.


Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-7 are directed to a process, claims 8-14 are directed to a machine, and claims 15-20 are directed to an article of manufacture. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Taking Claim 1 as representative, Independent Claim 1 recites at least the following limitations that are believed to recite an abstract idea:
receiving, from a user, user data and a request associated with content, wherein the user data identifies one or more of: an action of a user, a behavior of the user, or a feature associated with the user; 
receiving constraint data identifying one or more constraints associated with the content; 
processing the request, the user data, and the constraint data, to determine a response to the request, 
wherein the response to the request includes a recommended set of the content for the user, and 
wherein response is determined based on one or more of: historical requests associated with the content, historical user data associated with other users, historical constraint data, or historical content data associated with the content; and 
performing one or more actions based on the response to the request.

The above limitations recite the concept of content recommendations. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 8, and 15 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
A device 
A user device
Machine learning models
A device comprising processors
A user interface
A non-transitory computer-readable medium storing processor-executable instructions
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-7, 10-14, and 16-20 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A device 
A user device
Machine learning models
A device comprising processors
A user interface
A non-transitory computer-readable medium storing processor-executable instructions
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna (US 20170339020 A1), hereinafter Khanna, in view of Potluru et al (US 20200112769 A1), hereinafter Potluru.

Regarding claim 1, Khanna teaches a method, comprising: 
receiving, by a device and from a user device, user data and a request associated with content, wherein the user data identifies one or more of: an action of a user of the user device, a behavior of the user, or a feature associated with the user (Khanna: “client device 110 may send a request to content recommendation engine 150 to identify a recommended item of content” [0057] – “The content recommendation engine 150 identifies content items which may be of interest to a user, by applying various machine learning and recommendation algorithms to information in content data repository (ies) 142 and client data repository (ies) 132 .” [0056] – “] Subscription optimization system 200 includes a client data logger 230 , similar to event logger 152 , that is configured to receive data describing various events and / or other information about one or more client devices . The data is received from one or more reporting subsystems executing on the one or more client device” [0066]); 
receiving, by the device, constraint data identifying one or more constraints associated with the content (Khanna: “a client device 110 is permitted access to a group of content items from a source for a certain period of time referred to as a subscription period. The group may be pre-defined, or open-ended such that the group may change during the subscription period. A content distribution system 120 typically grants a subscription to a group of content in exchange for an associated subscription fee that is charged to an account associated with the client device 110. Often, a subscription entitles the client device 110 to access any number of items from the group within the subscription period, and the account is charged even if no content is accessed during the subscription period. However, other subscriptions may limit the number of items that may be accessed, or be associated with other access restrictions. A content distribution system 120 may offer different subscriptions (also referred to subscription plans or tiers) for different groups of content, for subscription periods of different lengths, and/or having different access restrictions.” [0040] – “Block 750 comprises ingesting subscription plan data describing some or all of subscription plans that may be made available to a client device . For instance , this information may be uploaded by a content distributor , learned by crawling a content distributor website ,” [0121]); 
processing the request, the user data, and the constraint data, with one or more machine learning models, to determine a response to the request (Khanna: “Block 750 comprises ingesting subscription plan data describing some or all of subscription plans that may be made available to a client device . For instance , this information may be uploaded by a content distributor , learned by crawling a content distributor website ,” [0121] – “The content recommendation engine 150 identifies content items which may be of interest to a user , by applying various machine learning and recommendation algorithms to information in content data repository ( ies ) 142 and client data repository ( ies ) 132 .” [0056]), 
wherein the response to the request includes a recommended set of the content for the user (Khanna: “Some or all of the identified content items may be sent as recommendation data to client devices 110 . Client devices 110 may automatically obtain some or all of these recommended content items, or information about these content items may be shown in prominent manner to users in various recommendation interfaces or content listing interfaces .” [0056]), and 
performing, by the device, one or more actions based on the response to the request (Khanna: “Some or all of the identified content items may be sent as recommendation data to client devices 110 . Client devices 110 may automatically obtain some or all of these recommended content items, or information about these content items may be shown in prominent manner to users in various recommendation interfaces or content listing interfaces .” [0056] – “a report may further include an interface control that allows a user of the client device to instruct the client device or system 200 to take one or more steps to implement the change . For example , a content distribution system 220 may provide a web interface or application interface where a user may modify his or her account to effect a change.” [0091]),
but does not specifically teach that the one or more machine learning models have been trained based on one or more of: historical requests associated with the content, historical user data associated with other users of other user devices, historical constraint data, or historical content data associated with the content.
However, Potluru teaches content recommendation systems (Potluru: Abstract), including that the one or more machine learning models have been trained based on one or more of: historical requests associated with the content, historical user data associated with other users of other user devices, historical constraint data, or historical content data associated with the content (Potluru: “The coefficients for adjusting a popularity algorithm may be learned from historical performance of other content items of the network 100 or a particular content item. For example, the network 100 may use past performances of content items currently available in the price window C 310 to gain insight into the interactions of the content items if in price window A 306 and price window B 308. Through an analysis of several content items, the weighted values included in the popularity algorithm may be determined. Such weighted values may be adjusted based on a machine learning analysis of historical impression information to tune the popularity algorithm.” [0039] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Khanna would continue to teach processing the request with one or more machine learning models to determine a response, except that now it would also teach the models being trained based on historical requests associated with the content, historical user data associated with other users of other user devices, historical constraint data, or historical content data associated with the content, according to the teachings of Potluru. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to provide more accurate recommendations (Potluru: [0001]).

Regarding Claim 2¸ Khanna/Potluru teach the method of claim 1, wherein performing the one or more actions comprises one or more of: providing, to the user device, a user interface that includes the response to the request; causing the response to be implemented for the user via the user device; or determining additional recommended content for the user based on the response to the request (Khanna: “Some or all of the identified content items may be sent as recommendation data to client devices 110 . Client devices 110 may automatically obtain some or all of these recommended content items, or information about these content items may be shown in prominent manner to users in various recommendation interfaces or content listing interfaces .” [0056] – “a report may further include an interface control that allows a user of the client device to instruct the client device or system 200 to take one or more steps to implement the change . For example , a content distribution system 220 may provide a web interface or application interface where a user may modify his or her account to effect a change.” [0091]).

Regarding Claim 3¸ Khanna/Potluru teach the method of claim 1, wherein performing the one or more actions comprises one or more of: determining whether the user acts on the response to the request; revising the response to the request based on feedback from the user regarding the response to the request; or retraining one or more of the one or more machine learning models based on the response to the request (Khanna: “Some or all of the identified content items may be sent as recommendation data to client devices 110 . Client devices 110 may automatically obtain some or all of these recommended content items, or information about these content items may be shown in prominent manner to users in various recommendation interfaces or content listing interfaces .” [0056] – “a report may further include an interface control that allows a user of the client device to instruct the client device or system 200 to take one or more steps to implement the change . For example , a content distribution system 220 may provide a web interface or application interface where a user may modify his or her account to effect a change.” [0091]).

Regarding Claim 4¸ Khanna/Potluru teach the method of claim 1, wherein, when the user is a prospective customer, processing the request, the user data, and the constraint data, with the one or more machine learning models, to determine the response to the request comprises: processing particular content accessed by the user and user demographic data, with a first machine learning model of the one or more machine learning models, to identify a first set of content; processing the first set of content and a frequency distribution of the content, with a second machine learning model of the one or more machine learning models, to identify a second set of content; processing the second set of content and content genre data associated with the content, with a third machine learning model of the one or more machine learning models, to identify a third set of content; and processing the third set of content and content popularity data associated with the content, with a fourth machine learning model of the one or more machine learning models, to identify a first level recommendation as the response for the request, wherein the first level recommendation identifies a particular quantity of the third set of content (Khanna: “The content recommendation engine 150 identifies content items which may be of interest to a user , by applying various machine learning and recommendation algorithms to information in content data repository ( ies ) 142 and client data repository ( ies ) 132 .” [0056] – “The client device 110 may optionally be configured to automatically retrieve the content when the content becomes available from a source to which the client device 110 has a subscription or license , or at least configured to notify a user of the availability of the content from a new source .” [0055] – “content recommendation engine 150 may provide a client device 110 with data indicating that a first content item is popular with viewers of a second content item , or that a first content item is a popular content item within a certain genre of content .” [0057] – “may identify a subset of client devices that watch or express an interest in a certain series of content more frequently than other client devices . Distributor planning engine 280 may send messages to that subset of client devices , or users thereof , asking whether they would be interested in a subscription package that featured the series of content and potentially other related content items .” [0096] – It is recognized that a client without subscriptions, etc. may be considered a prospective client for those subscriptions.).

Regarding Claim 5¸ Khanna/Potluru teach the method of claim 1, wherein, when the user is a prospective customer and selected preferred content from the content, processing the request, the user data, and the constraint data, with the one or more machine learning models, to determine the response to the request comprises: processing particular content accessed by the user and user demographic data, with a first machine learning model of the one or more machine learning models, to identify a first set of content; processing the first set of content and a frequency distribution of the content, with a second machine learning model of the one or more machine learning models, to identify a second set of content; processing the second set of content and conditional probabilities of the content, with a third machine learning model of the one or more machine learning models, to identify a third set of content; processing the third set of content and content genre data associated with the content, with a fourth machine learning model of the one or more machine learning models, to identify a fourth set of content; and assigning conditional probabilities to the fourth set of content to generate a first level recommendation as the response for the request, wherein the first level recommendation identifies a first particular quantity of the fourth set of content (Khanna: “The content recommendation engine 150 identifies content items which may be of interest to a user , by applying various machine learning and recommendation algorithms to information in content data repository ( ies ) 142 and client data repository ( ies ) 132 .” [0056] – “The client device 110 may optionally be configured to automatically retrieve the content when the content becomes available from a source to which the client device 110 has a subscription or license , or at least configured to notify a user of the availability of the content from a new source .” [0055] – “content recommendation engine 150 may provide a client device 110 with data indicating that a first content item is popular with viewers of a second content item , or that a first content item is a popular content item within a certain genre of content .” [0057] – “may identify a subset of client devices that watch or express an interest in a certain series of content more frequently than other client devices . Distributor planning engine 280 may send messages to that subset of client devices , or users thereof , asking whether they would be interested in a subscription package that featured the series of content and potentially other related content items .” [0096] – “With respect to the latter factor , a strategy scoring function may consider more specifically factors such as , without limitation , which channels , portals , genres , and / or series that the client device ( s ) regularly accesses will still be accessible under the strategy , which scheduled items will be accessible under the strategy , which of the scheduled items are from series or genres that the user records but does not end up watching , which items of explicit interest will be accessible under the strategy , which items of explicit interest will be accessible under the strategy , which items of pre dicted interest ( e . g . recommendations ) will be accessible under the strategy , whether the strategy permits access to certain formats of content ( e . g . HD , 3D , 4K , HDR , etc . ) that the client device is regularly used to play or that a user associated with the client device has indicated as being preferred , and so forth .” [0086] – “When a user selects an item of content from the aggregated listing , the client device 110 identifies the content distribution system ( s ) that provide access to the content , and either automatically obtains ( e . g . streams , downloads , purchases , records , schedules for recording , etc . ) the content from a preferred content distribution system 120 , or requests that the user identify the content distribution system 120 from which the content should be obtained . The media device may optionally prompt the user to take steps to obtain a license or subscription to the preferred or identified content distribution system 120 , if needed .” [0054] – It is recognized that a client without subscriptions, etc. may be considered a prospective client for those subscriptions.).

Regarding Claim 6¸ Khanna/Potluru teach the method of claim 5, further comprising: processing the preferred content selected by the user and the user demographic data, with a fifth machine learning model of the one or more machine learning models, to identify a fifth set of content; and assigning additional conditional probabilities to the fifth set of content to generate a second level recommendation as the response for the request, wherein the second level recommendation identifies a second particular quantity of the fifth set of content, and wherein the second particular quantity is greater than the first particular quantity (Khanna: “With respect to the latter factor , a strategy scoring function may consider more specifically factors such as , without limitation , which channels , portals , genres , and / or series that the client device ( s ) regularly accesses will still be accessible under the strategy , which scheduled items will be accessible under the strategy , which of the scheduled items are from series or genres that the user records but does not end up watching , which items of explicit interest will be accessible under the strategy , which items of explicit interest will be accessible under the strategy , which items of pre dicted interest ( e . g . recommendations ) will be accessible under the strategy , whether the strategy permits access to certain formats of content ( e . g . HD , 3D , 4K , HDR , etc . ) that the client device is regularly used to play or that a user associated with the client device has indicated as being preferred , and so forth .” [0086] – “ach of the various item types and channels may be associated with different weights , such that , for example , omission of a scheduled item may affect the core more than omission of a bookmarked item , which affects the score more than omission of an item of implicit interest” [0087]).

Regarding Claim 7¸ Khanna/Potluru teach the method of claim 1, wherein, when the user is a customer, processing the request, the user data, and the constraint data, with the one or more machine learning models, to determine the response to the request comprises: processing particular content accessed by the user and customer data associated with the user, with a first machine learning model of the one or more machine learning models, to identify a first set of content; processing the first set of content and content genre data associated with the content, with a second machine learning model of the one or more machine learning models, to identify a second set of content; and processing the second set of content and content popularity data associated with the content, with a fourth machine learning model of the one or more machine learning models, to identify a first level recommendation as the response for the request, wherein the first level recommendation identifies a particular quantity of the second set of content (Khanna: “The content recommendation engine 150 identifies content items which may be of interest to a user , by applying various machine learning and recommendation algorithms to information in content data repository ( ies ) 142 and client data repository ( ies ) 132 .” [0056] – “The client device 110 may optionally be configured to automatically retrieve the content when the content becomes available from a source to which the client device 110 has a subscription or license , or at least configured to notify a user of the availability of the content from a new source .” [0055] – “content recommendation engine 150 may provide a client device 110 with data indicating that a first content item is popular with viewers of a second content item , or that a first content item is a popular content item within a certain genre of content .” [0057] – “may identify a subset of client devices that watch or express an interest in a certain series of content more frequently than other client devices . Distributor planning engine 280 may send messages to that subset of client devices , or users thereof , asking whether they would be interested in a subscription package that featured the series of content and potentially other related content items .” [0096]).

Regarding Claims 8-10, the limitations of device claims 8-10 are closely parallel to the limitations of method claims 1-2 and 5-6, with the additional limitation of a device, comprising: one or more processors (Khanna: [0031]), and are rejected on the same basis.

Regarding Claim 11¸ Khanna/Potluru teach the device of claim 8, wherein the request includes data identifying particular content accessed by the user for a particular time period (Khanna: “Recommendations from such an engine may be treated as items or channels of predicted interest , corresponding to predicted consumption events for some future time period .” [0080] – “Hours of consumption may furthermore be compared across multiple time periods ( e . g . months , subscription periods , etc . ) , for each individual channel or service , and / or in aggregate for all channels or services” [0103] – “The depicted interfaces provide statistics for a time period of 30 days , or one month . In some embodiments this time period may be smaller or greater . In fact , in an embodiment , custom time periods may be selected by a user .” [0112]).

Regarding Claim 12¸ Khanna/Potluru teach the device of claim 8, wherein the one or more processors are further configured to: receive, from the user device, feedback associated with the response to the request; process the feedback, with the one or more machine learning models, to determine a modified response to the request; and provide the modified response to the user device (Khanna: “distributor subscription planning engine 280 may further interact with client devices to request feedback regarding one or more subscription plans .” [0096] – “if a user has expressed an interest in a first content item , and the first content item will be available in a next period of time ( e . g . the next month ) via a certain source , the report may indicate this information . A report may likewise indicate items of implicit interest .” [0079]).

Regarding Claim 13¸ Khanna/Potluru teach the device of claim 8, wherein the content includes one or more of: one or more linear programming channels, video-on-demand content, music content, one or more games, one or more widgets, or one or more applications (Khanna: “Each client device 110 may be configured to receive and process digital content streams and / or files that represent media content items , such as , without limitation , digital videos , music , games , multimedia presentations , or virtual reality presentations . Each client device is further configured to play those media content items to one or more users” [0033] – “Some or all of the identified content items may be sent as recommendation data to client devices 110.” [0056]).

Regarding Claim 14, the limitations of device claim 14 are closely parallel to the limitations of method claim 5, and are rejected on the same basis.

Regarding Claims 15-20, the limitations of CRM claims 15-20 are closely parallel to the limitations of 4, 5, 7, 8 ,and 12, with the additional limitation of a non-transitory computer-readable medium storing processor-executable instructions (Khanna: [0181]), and are rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Basso et al (US 20100043020 A1) teaches media content recommendation systems that incorporate feedback.
Gunda et al (US 20120291057 A1) teaches historical-data based self-learning content recommendations.
Jacoby et al (US 20150121408 A1) teaches television content recommendations that incorporates time factors and historical considerations.
Skokna et al (US 20150373419 A1) teaches a content recommendation interface that considers time periods and historical data in training its models and classifiers.
Baklanov et al (NPL -see attached) discusses machine learning techniques for television recommendations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684      

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684